Mr. Justice Alvey
delivered the opinion of the Court:
The appeal in this case as above entitled was specially allowed from an order of the court below, and the transcript was filed in this court on June 20, 1903. At that time, and for sometime prior thereto, an appeal from the original and final decree in the cause had been taken to, and was depending in, this court, and had been argued, but not decided. But a few days after the transcript on the special appeal had been filed — that is to say, on the 25th day of June, 1903 — this court, by its opinion and decree, reversed the decree of the court below, with costs, and remanded the cause for further proceedings.* By the reversal of the original decree appealed from, the matter involved in the special appeal was determined adversely to the claim and contention of the appellee, Wineland, but, before the reversal of the original decree in the cause, action had been taken in the court below to get control of the money involved, the right to which was the subject of the litigation. It was from the order passed in respect to the control of such money that the special appeal was allowed. The reversal of the original decree disposed of any right of the appellee to proceed thereunder to get control of the money, but the special appeal was left standing on the calendar of this court undisposed by any special order passed in regard thereto. After the reversal of the original decree appealed fi’om, the appellants moved that they be allowed the costs incurred by the appellants in bringing up and having prepared for argument the special appeal, as well as and in addition to the costs awarded on the reversal of the original decree appealed from. This would seem to be reasonable and proper, for, by the *8reversal of tbe final decree appealed from, it is shown that the appellee had no just ground for the proceeding under that decree, and which gave rise to and made it necessary for the appellants to resort to the special appeal. The matter has been submitted to the court, and we think it just and proper that the special appeal should be dismissed, but with costs to the appellants, to be taxed by the clerk of this court; and it is so ordered.
Appeal dismissed, with costs to the appellants.

See Wagenhurst v. Wineland, 22 App. D. C. 356.